Citation Nr: 0802330	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2005 and 
June 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This case was the subject of a December 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he has hearing loss related to acoustic 
trauma during service, including acoustic trauma incurred 
during exposure to combat.  He contends that, although not 
reflected by his military occupational specialty on his DD 
Form 214, he was assigned as a driver in Vietnam from April 
1967 to September 1967.  He asserts that during this time he 
was exposed to "numerous acoustic traumas and excessive 
noise exposure," including "incoming gun fire, rockets, 
mortars and explosions, and in addition to our own outgoing 
fire."  (See VA Form 9 received in October 2007.)   There is 
no record of audiological evaluation at the time of the 
veteran's discharge from service, so that his hearing acuity 
at discharge is not known.  A private audiological 
examination dated in February 1998, over six years prior to 
the veteran's original application for compensation received 
in October 2004, includes the notation, "noise-noise in 
service!"  The veteran's service personnel records would be 
helpful in adjudicating his claims, since they may reflect 
whether and under what circumstances the veteran was assigned 
duties as a truck driver and exposed to combat and acoustic 
trauma during his period of service in Vietnam.  See 38 
U.S.C.A. § 1154(a) & 5103A(c).

Additionally, the veteran claims he has current 
cardiovascular disease related to his service-connected 
diabetes mellitus.  At a VA examination in August 2005, 
conducted for the purpose of adjudication of his subsequently 
allowed claim for service connection for diabetes mellitus, 
the veteran provided a history of having been diagnosed as 
borderline diabetic during the 1995 to 1996 time frame.  
However, the earliest record of treatment in the claims file 
relevant to a diagnosis of diabetes mellitus is dated in 
November 2003.  In June 2007, a VA examiner provided an 
opinion that the veteran's cardiovascular disease, diagnosed 
in December 2003, is not related to his service-connected 
diabetes mellitus.  However, this opinion was premised on a 
history, provided to the examiner by the RO in its 
examination request, that the veteran's diabetes mellitus was 
diagnosed in the year 2002.  The examiner opined that "it 
takes a longer period of time for coronary artery disease to 
develop."  Treatment records reflecting a diagnosis of 
diabetes mellitus before 2002, or as early as 1995 to 1996 as 
contended by the veteran, may help to support the veteran's 
claim that his cardiovascular disease is related to his 
diabetes mellitus.  See 38 U.S.C.A. § 5103A(b).  Further, the 
June 2007 VA examiner did not provide an opinion as to 
whether the veteran's cardiovascular disease is aggravated by 
his service-connected diabetes mellitus.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  For the foregoing 
reasons, a new VA examination and opinion, based on an 
accurate history and conducted by an appropriate specialist, 
would be helpful in adjudicating the veteran's claim.  See 38 
U.S.C.A. § 5103A(d).

Additionally, in April 2005, the veteran was issued a VCAA 
letter that informed him of the information and evidence 
necessary to substantiate a claim for an increased rating for 
bilateral hearing loss.  Because the veteran is not service 
connected for bilateral hearing loss, but in fact seeks 
service connection for bilateral hearing loss, this letter 
may have caused a substantial degree of confusion.  In this 
regard, the Board notes that he had been provided correct 
VCAA notice in a letter issued earlier, in November 2004.  
The RO briefly acknowledged and apologized for the error in a 
May 2005 letter.  However, the RO did not issue corrective 
VCAA notice in its May 2005 letter.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
for the issue of entitlement to service 
connection for bilateral hearing loss, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for service 
connection, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in his 
possession to VA. The veteran should also 
be provided an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

2.  Contact all necessary service records 
depositories to obtain the veteran's 
complete Official Military Personnel File.  

3.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his diabetes 
mellitus, cardiovascular disease, hearing 
loss, and tinnitus.  After any required 
releases for medical information are 
requested and obtained from the veteran, 
an attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include all 
records of diagnosis and treatment for 
diabetes mellitus from approximately 1995 
forward, all records of treatment for 
cardiovascular disease from the date of 
onset forward, and all records of 
treatment for hearing loss or tinnitus 
from the date of discharge from service 
forward that may be available.

The veteran has identified Dr. Janet 
O'Hara as providing treatment for Diabetes 
Mellitus.  (See October 2004 Veteran's 
Application for Compensation, Section I.)  
In March 2005, he submitted four pages of 
records of treatment with Dr. O'Hara.

The veteran should be clearly informed if 
additional releases for medical 
information are required to obtain any 
identified records.  He should be notified 
that although he indicated in Section I of 
his October 2004 Application for 
Compensation that three releases for 
medical information were submitted with 
the application, those releases for 
medical information are not associated 
with the claims file.

The veteran should also be informed that 
he may alternatively seek the sought 
records of treatment himself and submit 
them to the RO, and that he should submit 
copies of any relevant records of 
treatment in his possession.

4.  If the veteran's Official Military 
Personnel File or any other additionally 
received evidence tends to corroborate the 
veteran's contention that he served as a 
truck driver under combat conditions in 
Vietnam from April 1967 to September 1967, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
bilateral hearing loss and tinnitus began 
during service or are related to some 
incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

5.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA cardiovascular examination 
with an appropriate specialist (e.g., an 
endocrinologist or a cardiovascular 
specialist) for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has current 
cardiovascular disability that is caused or 
aggravated by his service-connected diabetes 
mellitus.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

The examiner should describe the nature of 
the veteran's present cardiovascular 
disability and opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that his 
cardiovascular disability is caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected diabetes 
mellitus.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

6.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



